Citation Nr: 0421744	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  03-02 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for arthritis.

4.  Entitlement to service connection for a skin rash.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971, including combat service in the Republic of 
Vietnam.  His decorations include the Combat Infantryman 
Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which granted the veteran's claim 
of entitlement to service connection for PTSD and assigned an 
initial evaluation of 30 percent disabling, effective January 
14, 2002.  By the same rating action, the RO denied the 
veteran's claims of service connection for hearing loss, 
tinnitus, arthritis, and a skin rash.  The veteran perfected 
a timely appeal of these determinations to the Board.

In February 2004, the RO granted the veteran's claim of 
service connection for tinnitus and assigned an initial 
evaluation of 10 percent disabling, effective January 14, 
2002.  By the same rating action, the RO increased the 
veteran's rating for his service-connected PTSD to 70 percent 
disabling, effective May 5, 2003.  The veteran was notified 
of this decision and of his appellate rights in March 2004.  
Inasmuch as the veteran has indicated that he is not 
satisfied with the 70 percent rating award, the PTSD claim is 
still before the Board.  AB v. Brown, 6 Vet. App. 35, 38-39 
(1993).  However, the information of record does not reflect 
that the veteran has yet initiated an appeal of the February 
1994 rating decision that contests the level of compensation 
or the effective date assigned for tinnitus, following the 
award of service connection.  Hence, these separate elements 
of the claim concerning tinnitus are not a part of the 
current appeal.  Grantham v. Brown, 114 F.3d 1156, 1158-59 
(Fed. Cir. 1997).

As the appeal regarding the evaluation of the veteran's 
service-connected PTSD involves an original claim, the Board 
has framed this issue as shown on the title page.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

In written argument dated in June 2004, the veteran's 
representative appears to have raised the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
despite the fact that the veteran is currently employed by 
the US. Postal Service.  In any event, in light of the high 
level compensation that the veteran is currently receiving, 
the claim for a TDIU rating is referred to the RO appropriate 
action.

The issues of entitlement to service connection for arthritis 
and a skin rash are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by insomnia, nightmares, 
flashbacks, intrusive thoughts, hypervigilance, exaggerated 
startle response, decreased memory and concentration, 
difficulty identifying and expressing feelings, homicidal 
ideation when angry, avoidance, severely impaired social 
adaptability and interaction, irritability, depression, and 
psychosis, with an overall level of disability in the severe 
to total range. 

2.  The evidence shows that the veteran's PTSD is not 
productive of total occupational and social impairment; in 
addition, the evidence indicates that the condition is not 
productive of such symptoms as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; that he is in 
persistent danger of hurting self or others; an intermittent 
inability to perform activities of daily living, including 
the maintenance of minimal personal hygiene; disorientation 
to time or place; or memory loss for names of close 
relatives, own occupation, or own name.  

3.  The evidence of record shows that the veteran does not 
presently have bilateral hearing loss disability for VA 
purposes.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
for PTSD in excess of 70 percent have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 
(2003).

2.  Hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1111, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In the present case, the RO, in a letter dated in January 
2002, provided the veteran with the notice required under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  Specifically, 
the veteran was furnished notice of the types of evidence 
needed in order to substantiate his claims of service 
connection, as well as the types of evidence VA would assist 
him in obtaining.  The veteran was informed of his 
responsibility to identify, or submit directly to VA medical 
evidence that shows a current disability, evidence of a 
disease or injury in service, and medical evidence of a link 
between his current disability and service.  The veteran was 
also informed that this evidence could consist of medical 
records or medical opinions.  Moreover, the RO specifically 
requested that the veteran provide any information he may 
have or know of that has not already been submitted.  Because 
service connection has since been established for PTSD, 38 
U.S.C. § 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the 
veteran's claim of entitlement to an increased evaluation for 
this condition.  See VAOPGCPREC 8-03 (2003).

By way of August and September 2002, and February 2004 rating 
decisions, a December 2002 Statement of the Case, and a 
February 2004 Supplemental Statement of the Case, the RO 
advised the veteran and his representative of the basic law 
and regulations governing the veteran's claims, and the basis 
for the denial of his claims.  These documents also 
specifically informed the veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and Pelegrini v. Principi, No. 
01-944, slip op. at 10-11 (Vet. App., June 24, 2004) (VCAA 
notice to be given prior to initial unfavorable AOJ 
decision).  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's post-service 
medical evidence, including private and VA examination 
reports and records, and statements submitted by the veteran 
and his representative in support of his claim.  In this 
regard, the Board notes that the veteran's service medical 
records are not associated with the claims file.  However, 
because the RO relied on the veteran's post-service records 
in evaluating the extent and severity of the veteran's 
service-connected PTSD, and because an examination of the 
record reveals that the veteran does not currently have 
hearing loss for VA purposes, these claims can be decided 
without reference to the veteran's service records.  
Moreover, the veteran's representative has been given the 
opportunity to submit written argument.  Therefore, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.	Entitlement to an initial evaluation in excess of 70 
percent for 
post-traumatic stress disorder (PTSD).

Disability evaluations are determined by comparing a 
veteran's current symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the United States Court of Veterans 
Appeals (now known as the United States Court of Appeals for 
Veterans Claims) (Court) emphasized the distinction between a 
new claim for an increased evaluation of a service-connected 
disability and a case in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
granted service connection.  In the former case, the Court 
held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
the current level of disability is of primary importance when 
assessing an increased rating claim.  In the latter case, 
however, where, as here, the veteran has expressed 
dissatisfaction with the assignment of an initial rating, the 
Francisco rule does not apply; rather, the VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim - a 
practice known as "staged rating."  

The veteran's PTSD is currently rated as 70 percent disabling 
under Diagnostic Code 9411.  Under this code, a 70 evaluation 
for PTSD requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and an inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is warranted when the condition is productive of 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), 
the Court held that VA regulations require that, unless the 
symptoms and/or degree of impairment due to a veteran's 
service-connected psychiatric disability, here PTSD, can be 
distinguished from any other diagnosed psychiatric disorders, 
e.g., major depression and alcohol dependence, VA must 
consider all psychiatric symptoms in the adjudication of the 
claim.  

After a careful review of the record, the Board finds that 
the veteran's PTSD does not warrant an evaluation in excess 
of 70 percent.  In reaching this determination, the Board 
notes that the veteran was afforded VA psychiatric 
examinations in August 2002 and January 2004, with an 
addendum to the January 2004 examination dated in February 
2004.  

The results of the August 2002 examination revealed that, 
since his return from Vietnam, the veteran has had nightmares 
and sleep disturbance with increasing severity.  The examiner 
noted that the veteran was prescribed medication for his 
symptoms, and found that the veteran presented in mild to 
moderate distress.  The examiner also found that the veteran 
incorrectly performed a simple mental calculation and 
correctly spelled a word backward only after great time and 
effort.  The veteran estimated that he slept only three hours 
at night and three hours when he could during the day.  The 
veteran denied any changes to his weight or appetite, but did 
state that he was easily upset and had no patience.  The 
examiner described the veteran as tense and irritable.  The 
veteran reported suicidal thoughts, with the most recent 
being three weeks before the examination, and also reported 
recent homicidal thoughts associated with an incident of road 
rage.  The veteran also reported hearing group voices at 
night, usually associated with a nightmare or a dream; the 
veteran reported that this happened approximately once a 
month.  The veteran also reported that he had flashbacks 
every couple of months and that he thinks about Vietnam two 
to three hours a day.  The veteran also reported strong 
emotional reactions to terrain and landscapes.  The veteran 
reported avoiding news of war coverage, loud noises and 
military movies.  After examining the veteran, the VA 
examiner diagnosed the veteran with PTSD, chronic, and gave 
him a GAF score of 60.  The examiner further described the 
veteran as having intrusive thoughts, with hyperarousal and 
avoidance behaviors.  The examiner found the veteran to be 
moderately impaired.  

In January 2004, the veteran underwent a second VA 
examination in order to determine whether an increase in his 
evaluation for PTSD was warranted.  This examination was 
followed by a supplemental report dated in February 2004.  
After reviewing the veteran's claims file, the examiner noted 
the veteran's reports of insomnia, sleeping three to four 
hours a night if at all, low frustration tolerance and 
irritability.  The veteran reported that when he did sleep, 
he often tossed and turned, wake in a sweat; the veteran also 
reported getting up at night to check the house.  The veteran 
reported that a certain road on his way to work reminded him 
of Vietnam and would trigger flashbacks and emotional 
reactions.  In addition, the veteran reported problems with 
irritability, resulting in road rage, and avoidance of war 
coverage.  The examiner noted hypervigilance and an 
exaggerated startle response.  The veteran reported that he 
avoids crowds and has no friends; he reported that he has 
difficulty with trust and prefers to isolate himself.  The 
veteran also reported that he tries to stay busy at home in 
order to avoid having time to think.  The veteran reported 
homicidal thoughts when angry, and reported suicidal thoughts 
a few years prior to the examination, although he reported no 
recent suicidal thoughts.  Although the veteran denied 
hallucinations and delusions, he did report hearing voices 
yelling for help or telling him that he should get down.  The 
examiner also reported that the veteran had problems with 
decreased memory and concentration, as well as problems with 
depression and anxiety.  The examiner also noted that the 
veteran took medication for his condition.  The examiner then 
noted the veteran's work history, including his current 
employment with the postal service, and observed that the 
veteran lives with his wife of 25 years.  While the examiner 
found that the veteran was unable to recall three objects 
five minutes later and was unable to complete spelling a word 
backwards, the veteran was able to relate significant past 
personal information, showed good judgment with respect to a 
hypothetical situation presented to him, and showed the 
capacity for abstract reasoning.

The examiner diagnosed the veteran with PTSD, chronic, 
severe, and gave him a GAF score of 53.  The examiner found 
that the veteran's continued problems included insomnia, 
nightmares, flashbacks, intrusive thoughts, hypervigilance, 
exaggerated startle response, decreased memory and 
concentration, difficulty identifying and expressing 
feelings, and avoidance.  The examiner also found that the 
veteran's social adaptability and interactions with others 
was considerably to severely impaired due to his problems 
with irritability, depression, and psychosis.  Finally, 
examiner found that the veteran's flexibility, adaptability, 
and efficiency in and industrial setting was totally 
impaired, with his overall level of disability to be in the 
severe to total range.

The veteran's outpatient treatment records from the Columbia, 
South Carolina, VA Medical Center also reflect many of the 
same conclusions reached by the VA psychiatric examiners.  
These records reflect that the veteran was diagnosed on 
numerous occasions with PTSD, and has been assigned GAF 
scores ranging from 45 to 60.  The most common scores given 
were a GAF of 50, indicating serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social occupational, or school 
functioning (e.g., no friends, unable to keep a job), and a 
GAF of 60, indicating moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  These records also indicate that the veteran was 
prescribed medication for his condition.  

Finally, in a statement submitted to the RO in October 2002, 
the veteran reported that he has nightmares, sleepless nights 
and headaches, among other conditions, associated with this 
PTSD.  In this statement, the veteran also reported that he 
forced himself to keep a job.

Based on the foregoing, the Board finds that entitlement to 
an evaluation in excess of 70 percent under Diagnostic Code 
9411 has not been shown.  The evidence shows that the 
veteran's PTSD is manifested by insomnia, nightmares, 
flashbacks, intrusive thoughts, hypervigilance, exaggerated 
startle response, decreased memory and concentration, 
difficulty identifying and expressing feelings, homicidal 
ideation when angry, and avoidance.  The January 2004 
examiner also found that the veteran's social adaptability 
and interactions with others was considerably to severely 
impaired due to his problems with irritability, depression, 
and psychosis.  And this examiner found that the veteran's 
flexibility, adaptability, and efficiency in and industrial 
setting was totally impaired, with his overall level of 
disability to be in the severe to total range.  A GAF score 
of 53 was assigned.  While the record does not reflect 
current suicidal ideation; obsessional rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; spatial 
disorientation; or neglect of personal appearance and 
hygiene; the record does show that the veteran suffers from 
impaired impulse control (especially when angry); anxiety and 
depression affecting the ability to function independently, 
appropriately and effectively; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and an inability to establish and maintain 
effective relationships.

The Board finds, however, that the veteran's PTSD does not 
warrant an evaluation in excess of 70 percent.  In this 
regard, the Board finds that the veteran's symptoms have not 
caused total social and occupational impairment.  The Board 
observes that the veteran has continued to work as a postal 
employee, as noted by both VA examiners and the veteran 
himself, he has participated in the treatment of his 
condition, and is compliant with his medication regimen and 
with therapy.  Despite the severity of the veteran's 
condition, therefore, the veteran has nevertheless been able 
to maintain employment, even though he has had some 
difficulty with relationships at work.  Also, the record 
reflects that, although the veteran suffers from severe 
social impairment, he does maintain relationships with 
family, including his wife.  Finally, the Board finds that, 
although the veteran does have some impairment in the 
following areas, his condition is not manifested by gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
a persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living, including 
maintenance of minimal personal hygiene; disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name.  As such, a 100 percent rating 
is not warranted.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's psychiatric disability 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of an evaluation higher than 70 
percent on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2002).  There is no indication that the 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation) 
for any period since the grant of service connection.  
Moreover, the condition is not shown to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

III.  Entitlement to service connection for hearing loss.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In addition, in cases where a "combat" veteran claims 
service connection for injuries or disease incurred or 
aggravated in combat, 38 U.S.C.A. § 1154(b) and its 
implementing regulation, 38 C.F.R. § 3.304(d), are to be 
applied.  In pertinent part, 38 C.F.R. § 3.304(d) provides:

Satisfactory lay or other evidence that 
an injury or disease was incurred or 
aggravated in combat will be accepted as 
sufficient proof of service connection 
if the evidence is consistent with the 
circumstances, conditions or hardships 
of such service even though there is no 
official record of such incurrence or 
aggravation.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has provided a three-step analysis in cases 
where a combat veteran seeks benefits pursuant to 
38 C.F.R. § 3.304.  First, the Appeals Court noted,

[I]t must be determined whether the 
veteran has proffered "satisfactory lay 
or other evidence of service incurrence 
or aggravation of such injury or 
disease." . . .  As the second step, it 
must be determined whether the proffered 
evidence is "consistent with the 
circumstances, conditions, or hardships 
of such service." . . .  [I]f these two 
inquiries are met, the Secretary [of the 
VA] "shall accept" the veteran's 
evidence as "sufficient proof of service 
connection," even if no official record 
of such incurrence exists.  

Dambach v. Gober, 223 F.3d 1376, 1380 (Fed. Cir. 2000), 
citing Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 
1996).  This section considerably lightens the burden of a 
combat veteran who seeks benefits for disease or injury which 
he alleges were incurred in combat in service.  Collette at 
392.  The third step requires the Board to consider whether 
there is clear and convincing proof that would rebut the 
presumption of service connection.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Collette, 82 F.3d at 393.

Finally, in adjudicating a claim, the Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Following a careful review of the record, the Board finds 
that service connection is not warranted for hearing loss.  

In January 2004, the veteran was afforded a VA examination to 
determine the extent and etiology of any hearing loss found 
to be present.  The examiner conducted an audiometric 
examination that revealed hearing threshold levels, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
10
20
LEFT
15
15
15
20
15

Speech audiometry testing assessing the veteran's recognition 
ability was not reported, as the examiner felt that it was 
unrepresentative of the veteran's communication ability since 
the veteran was reluctant to guess.  The examiner recommended 
that the veteran be evaluated on pure tones only.  The 
examiner then found that the veteran's hearing was within 
normal limits for the rating frequencies, but noted that the 
veteran had mild sensorineural hearing loss at 6000 hertz 
bilaterally.  

The record also contains records from the veteran's treatment 
at the Columbia, South Carolina, VA Medical Center.  In 
August 2001, the veteran underwent an audiological 
examination at the Columbia facility, which revealed hearing 
threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
05
10
25
LEFT
05
15
10
20
20

Speech audiometry testing assessing the veteran's recognition 
ability was 96 percent in the right ear and 100 percent in 
the left ear.  The examiner then found that the veteran's 
hearing was normal in his right ear, but found mild 
sensorineural hearing loss in his left ear..  

Based on the foregoing, it is clear that the veteran does not 
currently suffer from bilateral hearing loss disability for 
VA purposes.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Based on the foregoing audiometric 
testing results, it is clear that the veteran does not 
currently suffer from hearing loss disability under this 
standard. 

In light of the foregoing, therefore, the Board must deny the 
veteran's claim.  The veteran has not presented evidence that 
he has current hearing loss for VA purposes.  And without a 
current diagnosis, a claim for entitlement to service 
connection for such condition cannot be sustained.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Although 
the Board does not question the sincerity of the veteran's 
conviction that he has a condition due to service, 
particularly in light of his combat service in Vietnam, the 
Board notes that as a layperson, the veteran is not competent 
on his own to establish a medical diagnosis or show a medical 
etiology; such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions; see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Because the veteran is not professionally qualified 
to offer a diagnosis, and since the medical evidence is 
against a showing that the veteran has hearing loss for VA 
purposes, there is no basis upon which to establish service 
connection for this condition.


ORDER

Entitlement to an initial evaluation in excess of 70 percent 
for PTSD is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims of entitlement to service 
connection for arthritis and a skin condition must be 
remanded for further action.

The Board first notes that the veteran's service medical 
records are no longer associated with the claims file.  The 
record reflects that the August and September 2002 rating 
decisions, in addition to subsequent RO decisions and VA 
examiner findings, were based in part on a review of those 
records.  The Board also notes that  correspondence to the 
veteran, including the February 2004 Supplemental Statement 
of the Case, specifically informed the veteran that his 
service medical records were on file.  Under the 
circumstances, the Board is of the opinion that the RO should 
undertake a search of its facility in order to locate the 
veteran's missing service medical records.

In addition, a review of the record also reveals that the 
veteran was not afforded VA examinations in connection with 
his claims of entitlement to service connection for arthritis 
and a skin rash.  For this reason as well, this case must be 
remanded for further development, to include affording the 
veteran pertinent VA examinations to determine whether he has 
arthritis and a skin condition which may be related to or had 
its onset during service, including in the case of the 
veteran's skin rash, as secondary to Agent Orange exposure.  
The Board concludes that, pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5103, 
5103A, 5107, and 5126; codified as amended at 5102, 5103, 
5106 and 5107 (West 2002), such examinations are necessary to 
adjudicate these claims.  And in the examination reports, the 
examiner(s) should offer an opinion as to the likelihood that 
any arthritis found to be present is related to or had its 
onset during service or  within one year of service.  The 
examiner(s) should also state the likelihood that the veteran 
has any skin condition that is related to or had its onset 
during service, or was caused by in-service exposure to Agent 
Orange.  38 U.S.C.A. §§ 1116, 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  

Prior to affording the veteran pertinent VA examinations, the 
RO must ensure that all relevant records have been obtained.  
See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. 
§ 3.159(c) (2003).  A review of the claims folder shows that 
the veteran has received treatment at the Columbia, South 
Carolina, VA Medical Center.  On remand, the RO should update 
the claims file and request the veteran's medical and 
treatment records from this facility, dated from January 2004 
to the present.  In this regard, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Such 
records, therefore, must be associated with the claims file. 

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him for arthritis and a skin rash 
since service.  This should specifically 
include medical and treatment records 
from the Columbia, South Carolina, VA 
Medical Center, dated since January 2004.  
The aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

2.  The RO should undertake a search of 
the appropriate workspaces in its 
facility in order to locate any missing 
service medical records for the veteran.  
If no service medical records for the 
veteran are found, the RO should 
specifically note this in the record.  If 
the veteran's service medical records can 
not be located, the RO should contact the 
National Personnel Records Center (NPRC), 
and, using the available unit assignment 
information for the veteran located in 
the record, request that NPRC search its 
records for any service medical records 
for the veteran.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded pertinent VA examinations to 
determine the current nature and extent 
of any arthritis or skin rash found to be 
present.  All necessary special studies 
or tests should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The reports of 
examination should contain a detailed 
account of all manifestations of any 
arthritis or skin rash found to be 
present.  If an examiner diagnoses the 
veteran as having arthritis, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that the 
veteran's arthritis was caused by or had 
its onset during service or within one 
year of service.  If an examiner 
diagnoses the veteran as having a skin 
condition, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the veteran's skin 
condition was caused by or had its onset 
during service, and should also state the 
likelihood that the veteran's skin 
condition was caused or aggravated by in-
service exposure to Agent Orange.  If the 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.  

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review this 
claim.  When adjudicating this claim, the 
RO must consider the applicability of 
38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d).  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.  

5.  The veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



